
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.16

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT


by and between

THE SEIBELS BRUCE GROUP, INC.
(the Company)

and

CHARLES H. POWERS
(the Purchaser)

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
 
 
March 28, 2002
 
 
 
 


--------------------------------------------------------------------------------


 
 

       


       


THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA
UNIFORM ARBITRATION ACT, S.C. CODE ANN. SECTION 15-48-10

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT


        THIS STOCK PURCHASE AGREEMENT ("the "Agreement") is made as of this 28th
day of March 2002, by and between The Seibels Bruce Group, Inc., a South
Carolina corporation (the "Company"), and Charles H. Powers (the "Purchaser").

Section 1. Authorization of Preferred Shares.

        The Board of Directors of the Company adopted and filed with the
Secretary of State of the State of South Carolina an Articles of Amendment to
its Restated Articles of Incorporation in the form attached hereto as Exhibit 1,
which includes the Certificate of Designations of Adjustable Rate Cumulative
Nonvoting Preferred Special Stock (the "Certificate of Designations"), so as to
authorize Eight Hundred Thousand (800,000) shares of Adjustable Rate Cumulative
Nonvoting Preferred Special Stock, having the rights, restrictions and
preferences as set forth in the Certificate of Designations.

Section 2. Commitment.

        Subject to the terms and conditions hereof and on the basis of the
representations and warranties hereinafter set forth herein, the Purchaser
hereby agrees to purchase Eight Hundred Thousand (800,000) shares of Adjustable
Rate Cumulative Nonvoting Preferred Special Stock ("Preferred Shares") from
Company and Company hereby agrees to sell, assign, transfer and deliver the
Preferred Shares to Purchaser at $10.00 per preferred share for the total
purchase price of Eight Million Dollars ($8,000,000) ("Purchase Price").

Section 3. Payment of the Purchase Price and Delivery of the Preferred Shares.

        Subject to the provisions of this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place
immediately following the execution of this Agreement at 10:00 a.m., Eastern
Standard Time, at the Company's offices at 1501 Lady Street, Columbia, South
Carolina 29201, or at such other time and place as the parties may agree upon.
At the Closing, the Purchaser shall deliver to the Company Eight Million Dollars
($8,000,000) by wire transfer of immediately available funds pursuant to wire
transfer instructions given to the Purchaser by the Company, and the Company
shall deliver to the Purchaser a certificate, registered in the name of the
Purchaser, representing Eight Hundred Thousand (800,000) Preferred Shares.

Section 4. Representations and Warranties of the Company.

        In order to induce the Purchaser to enter into this Agreement, the
Company represents and warrants the following:

        (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of South Carolina, and has all
requisite right, power and authority to execute, deliver and perform this
Agreement.

        (b) The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all requisite corporate action. This
Agreement has been duly executed and delivered by the Company, and, upon its
execution by the Purchaser, shall constitute the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that its enforcement is limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors' rights generally and by general principles of equity.

        (c) The execution, delivery and performance of this Agreement by the
Company do not and will not violate or conflict with any provision of the
Company's Restated Articles of Incorporation or Amended and Restated Bylaws and
do not and will not, with or without the passage of time or the giving of
notice, result in the breach of, or constitute a default, cause the acceleration
of performance, or require any consent under, or result in the creation of any
lien, charge or encumbrance upon any property or assets of the Company pursuant
to, any material instrument or agreement to which the Company is a party or by
which the Company or its properties may be bound or affected.

--------------------------------------------------------------------------------


        (d) The authorized capital stock of the Company consists of 5,000,000
shares of special stock (the "Special Stock"), 209,000 shares of which are
designated as Cumulative Convertible Redeemable Nonvoting Preferred Stock, and
50,000 shares of which are designated as $0.625 Cumulative Convertible
Redeemable Nonvoting Special Preferred Stock, and 17,500,000 shares of common
stock, (the "Common Stock"). As of the Closing, 259,000 shares of Special Stock
(prior to giving effect to the issuance of the Preferred Shares) will be issued
and outstanding and 7,831,681 shares of Common Stock will be issued and
outstanding. Upon issuance in accordance with the terms of this Agreement
against payment of the Purchase Price therefor the Shares will be duly and
validly authorized and issued, fully paid and nonassessable, and, assuming the
accuracy of the representations and warranties of the Purchaser, will be issued
in accordance with a valid exemption from the registration or qualification
provisions of the Securities Act of 1933, as amended (the "Securities Act"), and
any applicable state securities laws (the "State Acts"). Except for
(i) outstanding options to purchase shares of Common Stock issued pursuant to
the Company's Stock Option Plans (the "Option Plans") (of which 508,218 were
outstanding as of February 28, 2002), (ii) the rights provided to the holders of
the Cumulative Convertible Redeemable Nonvoting Preferred Stock and $0.625
Cumulative Convertible Redeemable Nonvoting Special Preferred Stock, attached as
Exhibits 1 and 2 to the Addendum of the Company's Restated Articles of
Incorporation, and (iii) outstanding warrants to purchase 57,971, 50,000 and
150,000 shares of Common Stock issued to ING (U.S.) Capital Corporation, E.
Brian Brown and Generali U.S. Branch, respectively, there are not outstanding
any options, warrants, rights (including conversion or preemptive rights) or
agreements for the purchase or acquisition from the Company of any shares of its
capital stock.

Section 5. Representations, Warranties and Covenants of the Purchaser.

        In order to induce the Company to accept this Agreement and issue the
Preferred Shares to the Purchaser, the Purchaser hereby warrants, represents,
covenants and agrees as follows:

(a) The Purchaser has all requisite right, power and authority to execute,
deliver and perform this Agreement.

(b) This Agreement has been duly executed and delivered by the Purchaser, and,
upon its execution by the Company, shall constitute the legal, valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except to
the extent that its enforcement is limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors' rights generally and by general principles of equity.

(c) The execution, delivery and performance of this Agreement by the Purchaser
do not and will not, with or without the passage of time or the giving of
notice, result in the breach of, or constitute a default, cause the acceleration
of performance, or require any consent under, or result in the creation of any
lien, charge or encumbrance upon any property or assets of the Purchaser
pursuant to, any material instrument or agreement to which the Purchaser is a
party or by which the Purchaser or its properties may be bound or affected, and,
do not or will not violate or conflict with any provision of the articles of
incorporation or bylaws, partnership agreement, operating agreement, trust
agreement or similar organizational or governing document of the Purchaser, as
applicable.

(d) The Purchaser has received and carefully reviewed the Agreement and has
relied only on the information contained herein, or on information otherwise
provided in writing by the Company. The Purchaser acknowledges that all
documents, records and books pertaining to the Company requested by the
Purchaser have been made available for inspection by it, its attorneys,
financial advisors and accountants, and that it understands that all such
documents, books and records will continue to be made available to it and its
attorneys, financial advisors and accountants for inspection upon reasonable
notice, during reasonable business hours, at The Seibels Bruce Group, Inc., 1501
Lady Street, Columbia, South Carolina 29201. The Purchaser and his advisors have
had a reasonable opportunity to ask questions of and receive answers from the
officers of the Company, or a person or persons acting on their behalf,
concerning the Company and the terms and conditions of this Agreement, and to
obtain additional information, to the extent possessed or obtainable without
unreasonable effort or

--------------------------------------------------------------------------------


expense by the officers of the Company, necessary to verify the accuracy of the
information in this Agreement and other information provided by, or on behalf
of, the Company. All such questions have been answered to the full satisfaction
of the Purchaser.

(e) The Purchaser has such knowledge and experience in financial and business
matters as to enable him (i) to utilize the information made available to him in
connection with this Agreement, (ii) to evaluate the merits and risks associated
with a purchase of the Preferred Shares, and (iii) to make an informed decision
with respect thereto. The Purchaser has obtained, in the Purchaser's judgment,
sufficient information relating to the Company and its business to evaluate the
merits and risks of this investment.

(f) The Purchaser is a qualified purchaser of the Preferred Shares because the
Purchaser is an "Accredited Investor" under Regulation D promulgated under the
Securities Act.

(g) The Purchaser is not subject to the Employee Retirement Income Security Act
of 1974, as amended.

(h) The Purchaser (i) has adequate means of providing for its current
liabilities and possible contingencies, (ii) has no need for liquidity in
connection with a purchase of the Preferred Shares, (iii) is able to bear the
economic risks associated with a purchase of the Preferred Shares for an
indefinite period and has the capacity to protect its own interests in
connection with a purchase of the Preferred Shares, and (iv) can afford the
complete loss of its Purchase Price for the Preferred Shares subscribed for
hereunder.

(i) The Purchaser understands that (i) the sale of the Preferred Shares has not
been registered under the Securities Act in reliance upon exemptions from the
registration provisions of the Securities Act, (ii) the Preferred Shares
purchased by the Purchaser must be held indefinitely unless the sale or transfer
thereof is subsequently registered under the Securities Act, or an exemption
from such registration is available, and the certificates representing all of
the Preferred Shares will be legended to reflect such restrictions, (iii) the
Company is under no obligation to register any of the Preferred Shares on the
Purchaser's behalf or to assist the Purchaser in complying with any exemption
from registration, other than as set forth in the Registration Rights Agreement
dated March 28, 2002 (the "Registration Rights Agreement") and (iv) the officers
of the Company will rely upon the representations and warranties made by the
Purchaser in this Agreement in order to establish such exemption from the
registration provisions of the Securities Act.

(j) The Purchaser understands that (i) the sale of the Preferred Shares has not
been registered or qualified for sale under the securities laws of any state due
to exemptions from registration or qualification based upon the private or
limited nature of the offering and/or exemptions available for transactions
involving purchasers such as the Purchaser, (ii) the Preferred Shares purchased
by the Purchaser must be held indefinitely unless the sale or transfer thereof
is subsequently registered or qualified for sale under applicable state
securities laws, or an exemption from such registration or qualification is
available, and the certificates representing all of the Preferred Shares will be
legended to reflect such restrictions, (iii) the Company is under no obligation
to register or qualify for sale any of the Preferred Shares on the Purchaser's
behalf or to assist the Purchaser in complying with any exemption from
registration or qualification, other than as set forth in the Registration
Rights Agreement and (iv) that the officers of the Company will rely upon the
representations and warranties made by the Purchaser in this Agreement in order
to establish such exemptions from registration or qualification under state
securities laws.

(k) The Purchaser will not transfer any of the Preferred Shares unless such
transfer is (i) registered under the Securities Act and applicable state
securities laws, and (ii) is exempt from registration under the Securities Act
and such state securities laws, and, if requested by the Company, the Purchaser
has furnished an opinion of counsel satisfactory to the Company that such
transfer is so exempt.

(l) The Preferred Shares are being purchased solely for the Purchaser's own
account and not for the account of any other person. The Preferred Shares are
being purchased for investment purposes only, and not for distribution,
assignment or resale to others.

--------------------------------------------------------------------------------


(m) The Purchaser realizes that it may not be able to sell or dispose of the
Preferred Shares as there will be no public market for such shares in the
foreseeable future.

(n) The foregoing representations, warranties, and covenants and all other
information which the Purchaser has provided concerning the Purchaser and the
Purchaser's financial condition are true and accurate as of the date hereof. If
in any respect such information, representations, warranties, and covenants
shall not be true and accurate as of the Closing Date, the Purchaser will give
written notice of such fact to the officers of the Company specifying which
information, representations, warranties, or covenants are not true and accurate
and the reasons therefor.

(o) The Purchaser understands that neither the Securities and Exchange
Commission nor any state securities commission or other state regulatory agency
has made any finding or determination relating to the fairness for public
investment of the Preferred Shares to be purchased by the Purchaser and that no
such commission or agency has recommended or endorsed or will recommend or
endorse the purchase of the Preferred Shares.

Section 6. Indemnification.

        The Purchaser hereby indemnifies and shall hold harmless the Company and
any person, partnership, corporation or entity affiliated in any manner with or
employed by the Company (including the officers, directors and employees of the
Company and all professional advisors thereto), from and against any and all
loss, damage, liability or expense, including costs and reasonable attorneys'
fees, to which they may become subject or which they may incur by reason of or
in connection with any misrepresentation made by the Purchaser herein, any
breach of any of his representations or warranties, or his failure to fulfill
any of his covenants or agreements under this Agreement.

        The Company hereby indemnifies and shall hold harmless the Purchaser and
any person, partnership, corporation or entity affiliated in any manner with or
employed by the Purchaser (including employees of the Purchaser and all
professional advisors thereto), from and against any and all loss, damage,
liability or expense, including costs and reasonable attorneys' fees, to which
they may become subject or which they may incur by reason of or in connection
with any misrepresentation made by the Company herein, any breach of any of its
representations or warranties, or its failure to fulfill any of its covenants or
agreements under this Agreement.

Section 7. Miscellaneous.

(a) The Purchaser agrees that the Purchaser may not cancel, terminate or revoke
this Agreement (except as otherwise specifically permitted under applicable
state securities laws), and that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon the Purchaser's heirs,
legal representatives, permitted successors and assigns.

(b) This Agreement, together with the Registration Rights Agreement, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and undertakings with respect
thereto and may not be amended or modified except in writing by both of the
parties hereto.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

(d) This Agreement shall be enforced, governed and construed in all respects in
accordance with the laws of the State of South Carolina.

(e) Within five days after the receipt of a written request from the officers of
the Company, the Purchaser agrees to provide such information and to execute and
deliver such documents as reasonably may be necessary to comply with any and all
laws and ordinances to which the Company is subject.

(f) The representations and warranties of the Purchaser set forth herein shall
survive the sale of the Preferred Shares to the Purchaser pursuant to this
Agreement.

--------------------------------------------------------------------------------


(g) Words importing the singular number hereunder shall include the plural
number and vice versa, and any pronoun used herein shall be deemed to cover all
genders.

(h) All notices and other communications provided for or permitted hereunder
shall be made in writing by hand-delivery, registered first-class mail, telex,
telecopier, or any courier guaranteeing overnight delivery, (i) if to the
Purchaser, at 2419 Sumter Street Extension, Florence, South Carolina 29502 or
(ii) if to the Company, at 1501 Lady Street, Columbia, South Carolina 29201,
Attention: President. All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five business days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged if
telecopied; or at the time delivered, if delivered by an air courier
guaranteeing overnight delivery.

        IN WITNESS WHEREOF, the undersigned Purchaser has executed and
acknowledged this Agreement as of the date set forth above.

    THE COMPANY
 
 
THE SEIBELS BRUCE GROUP, INC.
 
 
By:
 
/s/  JOHN E. NATILI      

--------------------------------------------------------------------------------

    Name:   John E. Natili

--------------------------------------------------------------------------------

    Title:   President and CEO

--------------------------------------------------------------------------------


 
 
THE PURCHASER
 
 
CHARLES H. POWERS
 
 
/s/  CHARLES H. POWERS      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 1


STATE OF SOUTH CAROLINA
SECRETARY OF STATE


--------------------------------------------------------------------------------

ARTICLES OF AMENDMENT

TO THE RESTATED ARTICLES OF INCORPORATION OF

THE SEIBELS BRUCE GROUP, INC.

--------------------------------------------------------------------------------

TO THE SECRETARY OF STATE OF SOUTH CAROLINA:

        The undersigned corporation, amending its Restated Articles of
Incorporation submits for filing these Articles of Amendment setting forth the
following as required under Section 33-6-102 and pursuant to Section 33-10-106
of the Code of Laws of South Carolina Annotated:

        (1) The name of the corporation is The Seibels Bruce Group, Inc. (the
"Corporation").

        (2) The text of the amendment (the "Amendment") is to add the following
provisions to Section 5(b) of the Restated Articles of Incorporation of the
Corporation:

        See Exhibit 3 to the Addendum attached hereto and incorporated by
reference for a single series of Special Stock designated "Adjustable Rate
Cumulative Nonvoting Preferred Special Stock".

--------------------------------------------------------------------------------

EXHIBIT 3

        CERTIFICATE OF DESIGNATIONS

ADJUSTABLE RATE CUMULATIVE NONVOTING PREFERRED SPECIAL STOCK

--------------------------------------------------------------------------------

SUBPART 1

DESIGNATION AND RANK

        1.1    Designation.    A single series of Special Stock designated
"Adjustable Rate Cumulative Nonvoting Preferred Special Stock" (hereinafter
called the "Preferred Stock") is hereby authorized. The number of authorized
shares constituting the Preferred Stock is 800,000. Shares of the Preferred
Stock shall be issued at a stated value of $10.00 per share (the "Stated
Value").

        1.2    Rank.    With respect to the payment of the dividends and other
distributions with respect to the capital stock of the Corporation, including
the distribution of the assets of the Corporation upon liquidation, dissolution
or winding up, the Preferred Stock shall be pari passu with the Corporation's
issued and then-outstanding Cumulative Convertible Redeemable Nonvoting Special
Preferred Stock and the Corporation's issued and then-outstanding $0.625
Cumulative Convertible Redeemable Nonvoting Special Preferred Stock and shall
not be junior to any other series or class of stock of the Corporation.

SUBPART 2

DIVIDEND RIGHTS

        2.1    Dividend Rate.    Holders of Preferred Stock will be entitled to
receive, when and as declared by the Board of Directors of the Corporation out
of assets of the Corporation legally available therefor, cumulative cash
dividends at the rate per share equal to the Applicable Rate (as hereinafter
defined) from time to time in effect, for each Dividend Period (as hereinafter
defined) multiplied by the Stated Value. The annual rate at which such dividends
shall accrue is hereinafter referred to as the "Dividend Rate."

        The "Applicable Rate" for any Dividend Period will be equal to the
Effective Rate (as hereinafter defined) plus 3.5%. The "Effective Rate" shall
mean the interest rate per annum equal to the average (rounded upward to the
next higher 1/16 of one percent) of the offered rates for deposits in United
States dollars for a period equal to the Dividend Period which appears on the
Reuters Screen Libor Page at approximately 11:00 A.M. (London time) two
(2) Business Days (as hereinafter defined) prior to the beginning of such
Dividend Period. In the event that such rate does not appear, "Applicable Rate"
shall mean the rate per annum determined by the Board of Directors to be the
rate (or average of rates, if applicable) (rounded upward to the next higher
1/16 of one percent) for deposits in United States dollars for a period equal to
such Dividend Period which appears on the Telerate Screen or other comparable
service at approximately 11:00 A.M. (London time) (or as soon thereafter as
practicable), two (2) Business Days prior to the first day of such Dividend
Period.

        The "Initial Dividend Period" shall commence on the date of issuance of
the Preferred Stock to and including June 30, 2002. Each subsequent quarterly
dividend period thereafter (the Initial Dividend Period and each quarterly
dividend period being hereinafter individually referred to as a "Dividend
Period" and collectively referred to as "Dividend Periods") shall be in four
equal amounts per annum and shall commence on January 1, April 1, July 1 and
October 1 in each year (each, a "Dividend Period Commencement Date"), commencing
July 1, 2002, and shall end on and include the day next preceding the next
Dividend Period Commencement Date.

        The Applicable Rate with respect to each Dividend Period will be
calculated as promptly as practicable by the Corporation according to the method
described above and will cause notice of such dividend rate to be enclosed with
the dividend payment checks next mailed to the holders of the Preferred Stock.

        2.2    Accrual and Payment.    Dividends on each share of Preferred
Stock shall be cumulative and except as otherwise provided herein, dividends on
the Preferred Stock shall be payable, when and as

--------------------------------------------------------------------------------


declared by the Board of Directors or a committee thereof, on March 31, June 30,
September 30 and December 31 (or, if such day is not a Business Day (as
hereinafter defined), on the next Business Day thereafter) of each year,
commencing on June 30, 2002 (each such date being hereinafter referred to as a
"Dividend Payment Date"), to holders of record as they appear on the books of
the Corporation on such record date, not preceding the date upon which the
resolution fixing the record date is adopted and not exceeding 60 days preceding
the relevant Dividend Payment Date, as may be determined by the Board of
Directors or a duly authorized committee thereof. If declared, dividends shall
be paid in cash on each Dividend Payment Date with respect to the quarterly
period ending on such Dividend Payment Date. To the extent not declared and
paid, dividends shall accumulate. The amount of dividends payable for the
initial dividend period or any period shorter or longer than a full dividend
period shall be calculated on the basis of a 360-day year of twelve 30-day
months. Accrued dividends not paid on a Dividend Payment Date may be declared
and paid at any time, without reference to any regular Dividend Payment Date, to
holders of record on such record date, not preceding the date upon which the
resolution fixing the record date is adopted and not exceeding 60 days preceding
the payment date thereof, as may be fixed by the Board of Directors or a duly
authorized committee thereof. "Business Day" shall mean any day excluding
Saturday, Sunday and any day on which the Fedwire funds transfer system of the
Federal Reserve Banks is not available for the transfer of funds.

        2.3    Dividends or Distributions to Junior Stock.    So long as any
shares of Preferred Stock are outstanding, no dividend or distribution shall be
declared or paid or set aside for payment on the common stock of the Corporation
or on any other stock of the Corporation ranking junior to the Preferred Stock
as to dividends, unless, full cumulative dividends on all outstanding shares of
the Preferred Stock shall have been declared and paid through and including the
most recent Dividend Payment Date.

SUBPART 3

LIQUIDATION RIGHTS

        3.1    Preferences of Preferred Stock on Winding-Up of the
Corporation.    In the event of any voluntary or involuntary liquidation,
dissolution, winding up of affairs of the Corporation or other similar event,
before any distribution is made upon any class of stock of the Corporation
ranking junior to the Preferred Stock, the holders of shares of Preferred Stock
shall be entitled to be paid, out of the assets of the Corporation available for
distribution to its shareholders, an amount per share equal to the Stated Value,
plus an amount equal to all accrued and unpaid dividends (such amounts,
together, the "Liquidation Value"). Neither the consolidation nor merger of the
Corporation with or into any other corporation or corporations, nor the sale or
lease of all or substantially all of the assets of the Corporation, shall itself
be deemed to be a liquidation, dissolution or winding-up of the affairs of the
Corporation within the meaning of any of the provisions of this Subpart 3.

        3.2    Pro Rata Distribution.    If, upon distribution of the
Corporation's assets in liquidation, dissolution, winding-up or other similar
event, the net assets of the Corporation to be distributed among the holders of
shares of Preferred Stock and any other class or series of stock of the
Corporation ranking on a parity with the Preferred Stock as to distributions
upon liquidation are insufficient to permit payment in full to such holders of
the preferential amount to which they are entitled, then the entire net assets
of the Corporation shall be distributed among the holders of shares of Preferred
Stock and such other class or series of stock ratably in proportion to the full
amounts to which they would otherwise be respectively entitled and such
distributions may be made in cash or in property taken at its fair value (as
determined in good faith by the Board of Directors), or both, at the election of
the Board of Directors.

        3.3    Priority.    All of the preferential amounts to be paid to the
holders of the Preferred Stock and the holders of any other class or series of
stock of the Corporation ranking on a parity with the Preferred Stock as to
distributions upon liquidation shall be paid or set apart for payment before the
payment or setting apart for payment of any amount for, or the distribution of
any assets of the Corporation to, the holders of the common stock of the
Corporation and any other class or series of stock of the Corporation which is
junior to the Preferred Stock as to distributions upon liquidation.

--------------------------------------------------------------------------------

SUBPART 4

VOTING RIGHTS

        4.1    General.    The holders of shares of Preferred Stock shall have
no voting rights except as required by law. The holders of Preferred Stock shall
be entitled to notice of any meeting of the stockholders of the Corporation.

SUBPART 5

MISCELLANEOUS

        The headings of the various Subparts hereof are for convenience of
reference only and shall not affect the interpretation of any of the provisions
hereof.

        (3) This Amendment was adopted by the Board of Directors, without action
by the shareholders of the Corporation, on March 28, 2002.

        (4) This Amendment was duly adopted by the Board of Directors in
accordance with Section 33-6-102 of the Code of Laws of South Carolina which
pursuant to the Corporation's Restated Articles of Incorporation, does not
require shareholder action.

        DULY EXECUTED, delivered and certified, under seal, by duly authorized
officers of the Corporation on March 28, 2002.

    THE SEIBELS BRUCE GROUP, INC.
 
 
By:
 
/s/  JOHN E. NATILI      

--------------------------------------------------------------------------------

Name: John E. Natili
Title: President and Chief Executive Officer
(Corporate Seal)
 
 
 
 
Attest:
 
 
 
 
/s/  MATTHEW P. MCCLURE      

--------------------------------------------------------------------------------

Secretary

 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


STATE OF SOUTH CAROLINA SECRETARY OF STATE
